Citation Nr: 1716161	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  16-03 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hyperglycemia with hyperlipidemia.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1955 to August 1959.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2015 rating decision of the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA).

As the Veteran is over 75 years of age, the undersigned grants the motion to advance this appeal on the docket, as raised by the Board's Acting Vice Chairman.  As such, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has Parkinson's disease that is etiologically related to a disease, injury, or event which occurred in service.

2.  The preponderance of the evidence is against finding that the Veteran has hypertension that is etiologically related to a disease, injury, or event which occurred in service.

3.  The preponderance of the evidence is against finding that the Veteran has hyperglycemia with hyperlipidemia that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).
2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection for hyperglycemia with hyperlipidemia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by the March 2014 VA Form 21-526EZ, Fully Developed Claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  In this case, the Board concludes that a VA examination is not necessary for the claims on appeal.  As will be discussed in greater detail below, the Board believes that there is no competent evidence suggesting an association between the Veteran's current Parkinson's disease, hypertension, and hyperglycemia with hyperlipidemia with his active service.  There is likewise no competent evidence of continuity of symptomatology from service or otherwise linking the Veteran's current Parkinson's disease, hypertension, and hyperglycemia with hyperlipidemia to his service.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with these claims.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Facts and Analysis

While VA treatment records establish that the Veteran currently suffers from Parkinson's disease, hypertension, and hyperglycemia with hyperlipidemia, there is no evidence, including lay statements, suggesting a link to service.

The Veteran's STRs do not reflect any complaints or treatment for symptoms suggestive of Parkinson's disease, hypertension, and hyperglycemia with hyperlipidemia.  In regard to hypertension, the Veteran's August 1955 entrance exam reflects blood pressure readings of 120/75, and the July 1959 exit exam reflects blood pressure readings of 112/64.  Under VA regulations, hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 CFR 4.104, DC 7101.  As such, the Veteran did not suffer from hypertension during service for VA compensation purposes.

The Board has considered whether service connection would be warranted pursuant to the provisions of 38 C.F.R. § 3.303(b) (2016), based on chronicity and continuity.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, there is no indication of chronicity and continuity of Parkinson's disease, hypertension, and hyperglycemia with hyperlipidemia symptoms from service to present.


The Veteran has not submitted statements indicating any theory of entitlement as to Parkinson's disease, hypertension, and hyperglycemia with hyperlipidemia.  To the extent that the Veteran attributes his current Parkinson's disease, hypertension, and hyperglycemia with hyperlipidemia to active service, the Board notes that lay people are generally not competent to diagnose the cause of an illness or establish a causal connection.  The Veteran has not been shown to be competent, by experience or training, to provide medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In regard to hyperglycemia with hyperlipidemia, the Board further notes that this claim is for symptoms, not a disability for which VA compensation could be granted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claims for service connection of Parkinson's disease, hypertension, and hyperglycemia with hyperlipidemia.

There is no evidence of in-service incurrence or aggravation of Parkinson's disease, hypertension, and hyperglycemia with hyperlipidemia; and no evidence of a causal relationship between the Parkinson's disease, hypertension, and hyperglycemia with hyperlipidemia and any disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d at 1167; 38 C.F.R. § 3.303(d).  As such, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeals must therefore be denied.


ORDER

Service connection for Parkinson's disease is denied.

Service connection for hypertension is denied.

Service connection for hyperglycemia with hyperlipidemia is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


